DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a plurality of V-shaped grooves are formed on the outer circumferential surface of the rotor core” in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Objections
Claims 9, 10, 15 and 16 are objected to because of the following informalities:  Claims 9 and 10 limitations in parenthesis. It is noted that only reference number can be used in the parenthesis in the claim. However, the use of reference characters is to be considered as having no effect on the scope of the claims, see MPEP 608.01(m).
In addition, such limitation in claims 9 and 10 also rendered the claim indefinite as noted below. Therefore, for the purpose of examination, such limitations in parenthesis of claims 9 and 10 have not been considered.
Claims 15 and 16 are objected for similar reason as claims 9 and 10.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 recited “the circumferential directional center of the rotor notches and the circumferential directional center of the slot part are formed to have an angle Anr of (P: the number of poles of the rotor) with respect to a center of the rotor”
However, it is unclear how the limitation “P: the number of poles of the rotor” related to the angle Anr with respect to the center of the rotor. Therefore, such limitation rendered the claim indefinite.
For the purpose of examination, the claim has been interpreted as “the circumferential directional center of the rotor notches and the circumferential directional center of the slot part are formed to have an angle with respect to a center of the rotor”.

Claim 9 recites the limitation "the circumferential directional center of the rotor notches and the circumferential directional center of the slot part " in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recited the limitation “the circumferential directional width Wr (a unit is mm) of the rotor notches is formed to have a width Wnr of (P: the number of poles of the rotor, R: the radius of the rotor).
Similar to claim 9, it is unclear how the (the number of poles of the rotor, R: the radius of the rotor) related to the circumferential directional width Wr of the rotor notch.

Claim 10 recites the limitation "the circumferential directional width" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15 recited “the circumferential directional center of the stator notches and the circumferential directional center of the shoes are formed to have an angle Ans (degrees) of (S: the number of slots of the stator) with respect to a center of the stator”.
However, it is unclear how the limitation “S: the number of slots of the stator” related to the circumferential directional center of the shoes are formed to have an angle Ans. Therefore, such limitation rendered the claim indefinite.
For the purpose of examination, the claim has been interpreted as “the circumferential directional center of the stator notches and the circumferential directional center of the shoes are formed to have an angle Ans”.

Claim 15 recites the limitation "the circumferential directional center" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claims 16 recited “the circumferential directional width W1 (mm) of the stator notches is formed to have a width Wns of (S: the number of slots of the stator, W.,: the circumferential directional width of the shoe)”.
However, it is unclear how the limitation “S: the number of slots of the stator, W.,: the circumferential directional width of the shoe” related to the circumferential directional width W1 (mm) of the stator. Therefore, such limitation rendered the claim indefinite.
ns”.

Claim 16 recites the limitation "the circumferential directional width" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shichijoh et al. (US 2009/0134732 A1).
RE claim 1, Shichijoh teaches a rotor 1 of an interior permanent magnet electric motor (Fig.1 and ¶ 29), comprising: a plurality of slot parts (where magnets 11 and 12 are inserted, see Fig.1) arranged at an edge of a rotor core 10 (Fig.) in a circumferential direction of the rotor core 10; and a first permanent magnet 11 and a second permanent magnet 12, which form a single magnetic pole 15, inserted into and fixed to one of the slot parts, wherein a buried angle of the first permanent magnet 11 has a different angle from a buried angle of the second permanent magnet 12 (see Fig.1 for buried angle of 

RE claim 2/1, Shichijoh teaches with respect to a rotation direction of the rotor, the buried angle of a first one (11) of the first and second permanent magnets 11, 12 in the rotation direction is greater than the buried angle of a second one (12) of the first and second permanent magnets (11, 12).

RE claim 3/1, Shichijoh teaches when the rotation direction of the rotor is counterclockwise (Fig.1 and ¶ 32), the buried angle of the first permanent magnet 11 is formed at an angle greater than the buried angle of the second permanent magnet 12 (Fig.1).

RE claim 8/1, Shichijoh teaches a pair of rotor notches 18 are formed on the slot part of the rotor 1, and the rotor notches are asymmetric notches 18 in which at least one of widths and angles thereof is different from each other (Fig.1).

RE claim 9/8, Shichijoh teaches the circumferential directional center of the rotor notches 18 and the circumferential directional center of the slot part are formed to have an angle Anr of (P: the number of poles of the rotor) with respect to a center of the rotor (Fig.1).

nr (see Fig.1) of (P: the number of poles of the rotor, R: the radius of the rotor). 

RE claim 11/1, Shichijoh teaches a plurality of V-shaped grooves 10 (Fig.5) are formed on the outer circumferential surface of the rotor core in the circumferential direction thereof, and each of the V-shaped grooves is interposed between the slot parts (Figs.1, 5).

RE claim 12/1, Shichijoh teaches an interior permanent magnet electric motor (Fig.1 and ¶ 29), comprising: a rotor 1 according to claim 1 (Fig.1); and a stator 3 in a ring shape coaxially disposed on an outer circumference of the rotor 1 (Fig.1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shichijoh et al. (US 2009/0134732 A1).
RE claim 4/1, Shichijoh has been discussed above. Shichijoh does not teach when the rotation direction of the rotor is clockwise, the buried angle of the second permanent magnet is formed at an angle greater than the buried angle of the first permanent magnet.
However, Shichijoh suggested that the buried angles (ϴ11, ϴ12) of the magnets 11, 12 are result effective variable whose value can be adjusted such that a maximum amplitude of a sum between a harmonic component of the magnet torque and the reluctance torque is changed from a maximum amplitude of a sum between the harmonic component of the magnet torque and the reluctance torque both obtained at the reference position without the shift.
Therefore, it would have been obvious to one of ordinary skill in the art Shichijoh by having the rotation direction of the rotor is clockwise, the buried angle of the second permanent magnet is formed at an angle greater than the buried angle of the first permanent magnet, as taught by Shichijoh, for the same reasons as discussed above.


RE claims 5/1, 6/1 and 7/3, Shichijoh has been discussed above. Shichijoh does not teach the buried angle of the first/second permanent magnet is an angle selected within a range of 5 degrees to 10 degrees (claims 5 and 6), or the buried angle of the first permanent magnet is 7 degrees, and the buried angle of the second permanent magnet is 5 degrees (claim 7).
However, as discussed above, Shichijoh suggested that the buried angles (ϴ11, ϴ12) of the magnets 11, 12 are result effective variable whose value can be adjusted such that a maximum amplitude of a sum between a harmonic component of the magnet torque and the reluctance torque is changed from a maximum amplitude of a sum between the harmonic component of the magnet torque and the reluctance torque both obtained at the reference position without the shift.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shichijoh by having the buried angle of the first/second permanent magnet is an angle selected within a range of 5 degrees to 10 degrees or the buried angle of the first permanent magnet is 7 degrees, and the buried angle of the second permanent magnet is 5 degrees, as suggested by Shichijoh, for the same reasons as discussed above.
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shichijoh et al. (US 2009/0134732 A1) in view of Noh et al. (US 2010/0166579 A1).
RE claim 13/12, Shichijoh teaches the stator 3 comprises a yoke (Y) in a ring shape (cylindrical shape, see claim 1), a plurality of teeth (T) inwardly extended from the yoke (Y), and a plurality of shoes (S) formed on the end portion of the teeth (T) to face an outer circumferential surface of the stator 3, and wherein a pair of stator notches formed toward the rotor are formed on each of the shoes.

[AltContent: arrow][AltContent: textbox (Shoes (S))][AltContent: textbox (Yoke (Y))][AltContent: textbox (Teeth (T))][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    609
    921
    media_image1.png
    Greyscale



Noh teaches a pair of stator notches 7 formed toward the rotor are formed on each of the shoes (of teeth 1) (see Fig.3) for the purpose of reducing cogging and ripple (Fig.6b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  a pair of stator notches formed toward the rotor are formed on each of the shoes, as taught by Noh, for the same reasons as discussed above.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shichijoh in view of Noh as applied to claim 13 above, and further in view of Isozaki et al. (US 2002/0089243 A1).
RE claim 14/13, Shichijoh in view of Noh has been discussed above. Shichijoh does not teach the pair of stator notches formed on each of the shoes are asymmetric notches in which at least one of widths and angles thereof is different from each other.
However, Noh suggests that the width of the notches is a result effective variable whose value can be adjusted at 1.5mm +/0.5 mm (see ¶ 8). In addition, Isozaki teaches stator notches formed on each of the shoes are asymmetric notches in which at least one of widths and angles thereof is different from each other (Fig.3). The arrangement of stator notch can be adjusted to optimized cogging torque.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shichijoh by having the pair of 

RE claim 15/14, Shichijoh in view of Noh and Isozaki has been discussed above. Shichijoh further teaches the circumferential directional center of the stator notches 7 and the circumferential directional center of the shoes are formed to have an angle Ans (see Fig.3 for stator notch 7 formed an angle with respect to the radial center A) (degrees) of (S: the number of slots of the stator) with respect to a center of the stator (Fig.3).

RE claim 16/14, Shichijoh in view of Noh and Isozaki has been discussed above. Shichijoh further teaches the circumferential directional width W1 (mm) of the stator notches is formed to have a width Wns (see Fig.3 for notch 7 has a width) of (S: the number of slots of the stator, W, the circumferential directional width of the shoe).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834